Citation Nr: 0921480	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer at the 
RO in September 2005.  A transcript of his hearing is 
associated with the record.

The appeal was remanded for additional development of the 
record in March 2007.


FINDING OF FACT

Asbestosis is related to service.


CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the issue determined herein.  
Therefore, no further development is required to comply with 
the notice or duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)], or the 
regulations implementing it.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a Veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

The Veteran's service personnel records reflect that he 
served as a carpenter in the Air Force.  His duties, as 
discussed in Airman Performance Reports, included diversified 
minor repair; roofing; installation of acoustical tile and 
cabinets; fabrication of doors, window sashes and frames; and 
snow removal. 

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's 
pulmonary health.  On discharge examination in April 1966, 
the Veteran's chest and lungs were noted to be abnormal.  The 
examining physician indicated that the Veteran suffered a 
traumatic pneumothorax in 1957 and had experienced 
intermittent chest pain since that time.  The examiner did 
note that there were no complications or sequelae.  At the 
time of examination, the Veteran denied shortness of breath 
but endorsed pain or pressure in his chest.

A work history submitted by the Veteran indicates that while 
in the Air Force, he worked as a carpenter performing new 
construction and repair, both indoors and out.  He stated 
that during that time, he was exposed to asbestos products 
100 percent of the time.  He noted that he did not wear a 
respirator.  This work history also indicates the Veteran's 
report that he was exposed to asbestos products following 
service.

Treatment records from P.H.L., M.D. include a March 1997 X-
ray report noting bilateral interstitial changes consistent 
with asbestosis.  Dr. L. noted that the Veteran had adequate 
exposure history and latent period.  A July 1997 pulmonary 
function test report indicates an impression of mild 
asbestosis.  

The Veteran was examined by P.H., M.D. in May 1999.  The 
Veteran reported increased shortness of breath and dyspnea 
walking up one or two flights of stairs.  He denied 
persistent cough, wheezing, and change in his voice.  He 
denied asthma, emphysema, tuberculosis, and pleurisy.  Dr. H. 
noted the Veteran's work history included work in a variety 
of industrial locations and that he had been exposed to 
different types of insulation, asbestos packing and gaskets, 
asbestos gloves and blankets, and asbestos rope.  Pulmonary 
function tests revealed no obstruction, no restriction in 
lung volumes, and normal diffusion capacity.  Mild air 
trapping was noted.  Dr. H. noted that X-rays were slightly 
washed out but did demonstrate a slight interstitial 
infiltrate predominantly in the mid to lower lung fields.  He 
indicated that the Veteran presented with significant 
occupational exposure to asbestos and an interstitial 
infiltrate on chest radiograph.  He concluded that the 
Veteran had pulmonary asbestosis.

In November 2004 the Veteran stated that he was a carpenter 
in the military and that he tore out asbestos insulation and 
rebuilt rooms.  He indicated that in Germany, the pipes were 
covered in asbestos and he had to work around it.  He stated 
that they used abrasive saws that had asbestos in them.  

A December 2004 letter from Dr. H. noted that the Veteran had 
been a carpenter in the Air Force from 1962 to 1966.  He 
stated that based on the available information of the Veteran 
working 40+ hours per week at that job and his report of 
having exposure to asbestos products 100 percent of the time, 
it was most probable that the asbestos exposure he had during 
that employment significantly contributed to the development 
of his now apparent pulmonary asbestosis.

At his September 2005 RO hearing, the Veteran testified that 
his job in the Air Force required him to tear out rooms which 
had insulation and acoustic ceilings.  He indicated that he 
cut gypsum boards to build various things.  He noted that he 
also tore out cinder block walls that contained asbestos.  He 
stated that the barracks he lived in while stationed in 
Germany was steam heated and that the pipes were insulated 
with asbestos.  He reported that he worked in boiler rooms 
reinsulating pipes.  

A VA examination was conducted in April 2008.  The claims 
file was reviewed and the Veteran's history was recorded.  
The examiner noted the Veteran's report of pneumonia in 1975.  
The Veteran denied asthma.  He reported that several years 
previously he had been found to have coronary artery disease, 
and that he underwent angiogram, angioplasty, and stent 
implantation.  He also reported that he  had smoked from the 
age of 15 until he was 30, approximately one and one half 
packs per day.  The examiner indicated that chest X-rays had 
been interpreted as showing a small amount of fibrosis, and 
that the Veteran had been reported to have normal spirograms 
and diffusion capacities.  He also noted that a private 
physician had concluded that the Veteran probably had 
asbestosis.  On physical examination, the Veteran was in no 
respiratory distress and his chest was clear with normal 
breath sounds.  The examiner indicated that an X-ray taken in 
August 2007 revealed clear lung fields with the exception of 
a few small areas of fibrosis.  He also noted that the 
Veteran underwent an adenosine stress test in March 2008 due 
to continuing problems with shortness of breath, fatigue, and 
dizziness.  During the test, he complained of shortness of 
breath which resolved upon recovering; no significant EKG 
changes were noted but the study showed severe inferior 
apical ischemia and mild global hypokinesis with an ejection 
fraction of only 40 percent.  Pulmonary function tests were 
administered in conjunction with this VA examination, and 
forced expiratory volume in one second was 98 percent, forced 
vital capacity was 95 percent, and diffusion capacity was 
normal.  A chest CT scan revealed no radiographic evidence of 
asbestos exposure; multiple lung nodules were noted.  The 
diagnosis was mild pulmonary fibrosis.  The examiner stated 
that diffusion capacity testing revealed no evidence of 
scarring typical of asbestosis.  He also noted that the 
current chest X-ray showed only minor fibrosis with no 
typical pleural plaques with calcification and no diffuse 
pulmonary nodules.  He stated that according to VA pulmonary 
medicine consultants, asbestosis due to exposure over 35-40 
years ago would be expected to show extensive fibrosis in the 
lungs.  He noted that mild fibrosis itself is a nonspecific 
finding and that it might be seen in patients without any 
symptoms or those who have smoked as well as those who had 
pneumonia.  He concluded that the heart studies had indicated 
that it was more likely than not that the Veteran's dyspnea 
on exertion was due to his coronary artery disease and 
ischemia.  

Having carefully reviewed the evidence related to this issue, 
the Board has determined that service connection for 
asbestosis is warranted. In this regard the Board notes that 
when he was originally seen by Dr. L. in 1997, findings were 
consistent with asbestosis and Dr. L. noted that the Veteran 
had adequate exposure history.  Records from Dr. H., a 
pulmonary specialist, reflect a diagnosis of asbestosis.  Dr. 
H.'s conclusion is based upon a complete history by the 
Veteran which is consistent with the existing appellate 
record.  

The Board recognizes that the VA examiner concluded that the 
Veteran did not have asbestosis.  However, his qualifications 
to reach such a conclusion are unclear.  The April 2008 
examination report indicates that the examiner consulted with 
VA pulmonary medicine personnel, there is no indication that 
those individuals reviewed the source material.  

Upon review of the conflicting opinions in this case, the 
Board finds that the opinions of the private physicians are 
more probative of the question of the existence of pulmonary 
asbestosis.  As noted above, Dr. H. is a specialist in 
pulmonary medicine.  The private radiologist who read the 
Veteran's X-rays is noted to be a B Reader, or a radiologist 
certified to check for occupational health problems.  These 
experts have concluded that the Veteran currently suffers 
from asbestosis.  Moreover, in a December 2004 letter, Dr. H. 
stated that the available information led him to conclude 
that it was most probable that the asbestos exposure the 
Veteran had in the Air Force significantly contributed to the 
development of pulmonary asbestosis.  In assigning high 
probative value to Dr. H.'s conclusion, the Board notes that 
the history reported by the Veteran is consistent with that 
reflected by the record, and that Dr. H. had previously 
conducted a complete examination of the Veteran.  There is no 
indication that Dr. H. was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds this opinion to be of great 
probative value.

In summary, the most probative evidence demonstrates that the 
Veteran has asbestosis that is related to service.  
Accordingly, service connection is granted.


ORDER

Entitlement to service connection for asbestosis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


